ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-299, concluding on the record certified to the Board pursuant to Rule 1:20—4(f) (default by respondent) that CHRISTOPHER D. BOYMAN of CRANFORD, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law pursuant to Rule 1:20—17(e)(1) since February 6, 2012, for failing to pay disciplinary costs, should be censured for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that CHRISTOPHER D. BOYMAN is hereby censured; and it is further
ORDERED that CHRISTOPHER D. BOYMAN shall not be reinstated to practice following his payment for costs to the Disciplinary Oversight Committee (District XIV-2012-0483E) un*361less and until he has filed the required Rule 1:20-20 affidavit; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for action for contempt pursuant to Rule 1:10-2; it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.